Citation Nr: 0817361	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  99-22 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement of retroactive induction into a vocational 
rehabilitation program under the provisions of Title 38, 
Chapter 31, of the United States Code (Chapter 31).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 determination by a Vocational 
Rehabilitation and Counseling (VR&C) Psychologist at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

This issue was previously remanded by the Board in October 
2001 and October 2006.  

As an initial matter, the Board notes that the veteran has 
twice been afforded a personal hearing before the undersigned 
Veterans Law Judge.  The transcripts of the veteran's May 
2001 and June 2006 hearings are of record.  In correspondence 
dated in December 2007 the veteran requested yet another 
hearing.  On March 20, 2008, the veteran was informed by 
letter that, because he had already appeared at two hearings 
regarding the issue on appeal, a request for yet another 
hearing was considered an extraordinary request.  

In an April 2008 motion for another hearing, the veteran 
averred that he had new evidence to present, and that it 
could not be presented in writing.  The veteran then clearly 
summarized his new evidence/argument in three printed pages.  
Given that the veteran has had two hearings already, and that 
he has clearly articulated his new evidence/argument in 
writing, the Board finds that adequate reasons for granting 
his very extraordinary request for a third hearing on the 
same issue have not been presented.  In short, no reason for 
not being able to present evidence/argument in writing at 
this point has been given.  The veteran's motion for another 
hearing is therefore denied.  




REMAND

As noted, this case was remanded by the Board in October 2001 
and October 2006.  One of the purposes of the first remand, 
and the sole purpose of the second remand, was to ensure that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), is completed.  Review of the record 
discloses that the veteran still has not been provided the 
notice required by the VCAA in connection with this claim, as 
is required by law and as ordered by the Board in its October 
2001 and October 2006 remands.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2007).  

The veteran has at times averred that he has needed more time 
to secure the services of an attorney.  This remand will 
allow him opportunity for that, if he still desires to do so.

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must 


notify the claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim for retroactive induction into a 
vocational rehabilitation program under 
Chapter 31; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) must ask the 
claimant to provide any evidence in his 
possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  
See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received, including the veteran's 
submissions since the issuance of a 
November 2007 supplemental statement of 
the case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
another supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  




